Name: Commission Regulation (EEC) No 3520/84 of 14 December 1984 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application for the subsidy system for oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 328/ 16 Official Journal of the European Communities 15. 12. 84 COMMISSION REGULATION (EEC) No 3520/84 of 14 December 1984 amending Regulation (EEC) No 2681/83 laying down detailed rules for the appli ­ cation for the subsidy system for oil seeds HAS ADOPTED THIS REGULATION : Article 1 Article 32 of Regulation (EEC) No 2681 /83 is hereby replaced by the following : 'Article 32 The drawing of samples, the reduction of samples to samples for analysis and the determination of the oil , impurities and moisture content shall be carried out by the methods set out in Annexes I to V and Annex VII to Commission Regulation (EEC) No 1470/68 ('). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2260/84 (2), and in particular Article 27 (5) thereof, Whereas Commission Regulation (EEC) No 1470/68 (3), as last amended by Regulation (EEC) No 3519/84 (4), lays down a new method for determining the oil content of oilseeds ; whereas Article 32 of Commission Regulation (EEC) No 2681 /83 (^ as last amended by Regulation (EEC) No 1814/84 (6), should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, (') OJ No L 239, 28 . 9 . 1968 , p. 2.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 December 1984. For the Commission Poul DALSAGER Member of the Commission (  ) OJ No 172, 30 . 9 . 1966, p. 3025/66. O OJ No L 208 , 3 . 8 . 1984, p. 1 . O OJ No L 239, 28 . 9 . 1968, p. 2. (") See page 12 of this Official Journal . O OJ No L 266, 28 . 9 . 1983, p. 1 . (&lt; ¢) OJ No L 170, 29 . 6 . 1984, p. 44 .